                 Case 3:20-cv-05423-BHS Document 17 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil Fortunato,
 9 Dave McMullan, Isaac Vellekamp, and Marcus          No. 3:20-cv-05423
   Torrey,
10
                                                       Declaration of Chris Corry
11                         Plaintiffs,

12          v.

13 Jay Inslee, in his official capacity as the
   Governor of Washington,
14
                       Defendant.
15

16
        I, Chris Corry, make the following declaration under penalty of perjury:
17

18 1. I am a plaintiff in the above-entitled action and have personal knowledge of the facts stated

19      herein.
20 2. I am a resident of Yakima County Washington, and elected state representative for the 14th

21      Legislative District.
22 3. I also work as a salesman in Washington state.

23 4. I normally meet with clients and potential clients in person as part of my business.

24 5. I am prohibited from meeting with clients and potential clients in person as a result of the

25      Proclamations.
26

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Chris Corry - 1
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 17 Filed 05/26/20 Page 2 of 3



 1 6. Many of my clients and potential clients find remote meeting technology inadequate to their

 2      needs.

 3 7. I cannot make sales to my clients or potential clients without meeting with them.

 4 8. I am unable to make sales as a result of the Proclamations.

 5 9. But for the Proclamations, I would be able to make sales.

 6 10. I am losing money every day due to the Proclamations.

 7 11. I normally receive medical and dental care in Washington state.

 8 12. My medical and dental health providers are closed as a result of the Proclamations.

 9 13. But for the Proclamations, my medical and dental health providers would be open.

10 14. I am deprived of medical and dental care due to the Proclamations.

11 15. My children also live in Washington state.

12 16. My children also normally receive medical and dental care in Washington state.

13 17. My children’s medical and dental health providers are closed as a result of the Proclamations.

14 18. But for the Proclamations, my children’s medical and dental health providers would be open.

15 19. My children are deprived of medical and dental care due to the Proclamations.

16 20. My foster daughter wears dental braces.

17 21. My foster daughter’s braces are currently faulty.

18 22. My foster daughter needs prompt dental attention in order to have her braces fixed.

19 23. Getting her braces fixed is among the medical and dental care that my foster daughter is unable

20      to receive due to the Proclamations.

21 24. My foster daughter is forced to wear faulty dental braces due to the Proclamations.

22 25. My children normally attend school in Washington state.

23 26. My children’s schools are closed as a result of the Proclamations.

24 27. But for the Proclamations, my children’s schools would be open.

25 28. My children are deprived of the ability to attend school due to the Proclamations.

26 29. The distance learning alternatives offered for my children are wholly inadequate.

27 30. My children are functionally being deprived of an education due to the Proclamations.

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Chris Corry - 2
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
               Case 3:20-cv-05423-BHS Document 17 Filed 05/26/20 Page 3 of 3



 1 31. My children also normally participate in sports and extramural activities in Washington state.

 2 32. My children’s sport and extramural activities are cancelled as a result of the Proclamations.

 3 33. But for the Proclamations, my children’s sport and extramural groups would be active.

 4 34. My children are deprived of the ability to participate in sports and extramural activities due to

 5      the Proclamations.

 6 35. I normally attend church in Washington state.

 7 36. I and my fellow congregants are Bible-believing Christians who are compelled, as a matter of

 8      religious conscience, to “not forsak[e] the assembling of ourselves together” in physical,

 9      corporate worship. Hebrews 10:25 (KJV).

10 37. My church is closed as a result of the Proclamations.

11 38. But for the Proclamations, my church would be open.

12 39. I am deprived of the ability to worship at church due to the Proclamations.

13 40. I am moreover deprived of the ability to fulfil a critical religious obligation due to the

14      Proclamations.

15 41. I am also deprived of the fellowship I normally enjoy at church due to the Proclamations.

16

17      SIGNED, May 19
                    __, 2020, at ____________________,
                                 Yakima                Washington.

18

19
                                                        By: ________________________
20                                                      Chris Corry
21

22

23

24

25

26

27
 MacEwen v. Inslee
                                                                               Ard Law Group PLLC
 Declaration of Chris Corry - 3
 No. 3:20-cv-05423                                                             P.O. Box 11633
                                                                               Bainbridge Island, WA 98110
                                                                               Phone: (206) 701-9243
